Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a method for prevention and/or treatment of microbial dysbiosis in the gastrointestinal tract comprising orally administering to a subject in need thereof a therapeutically effective amount of an autologous fecal sample which comprises at least one desired species of live microorganisms, wherein said method comprises 1-10 oral administration events per day during 2-30 days, wherein said sample is obtained from said subject while in healthy condition or a state of remission and wherein said sample comprises the unselected diversity of live microorganisms of the gastrointestinal tract of said subject. The closet found art was Nieuwdorp et al (US 20140294774 A1) (for detailed please see the OA sent out on 7/9/2020). Nieuwdorp et al do not teach the donor was in healthy condition or a state of remission, neither do Nieuwdorp et al teach the treatment regimen. According to the specification (pages 30-44), the treatment regimen was extensively studied in human subjects, adverse events and efficacy were critically evaluated, and it is not only a speculation. 

EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s Amendment was given in a telephone interview with Jeffrey D Anderson on 2/17/2021.
The application has been amended as follows: 

IN THE CLAIMS:
Claims 3, and 15-18 have been cancelled.
Claims 1, 2, 4, 6-12, 14, 21, and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655